DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,279,211 (hereinafter, the ‘211 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

35 USC § 251
Recapture Analysis
Claims 10-12, 14-16 and 18-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 10-12, 14-16 and 18-20 are broader than claims 1-9. Claim 10, as amended in the 9/15/22 response, does not require a metal ring coupled to an inner wall of the first connecting slot.
Therefore step 1 of the three-step test is met for claims 10-12, 14-16 and 18-20.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘211 patent, the Examiner rejected claims 1-3, indicated claims 4-5 as containing allowable subject matter and withdrew claims 6-10.  The Applicant responded with arguments and amendments.  The Applicant canceled claim 4 and added it to claim 1 and changed the dependency of claim 5.
	Therefore, the Patent Owner amended claim 1 to add the limitations of claim 4.  Therefore, the newly presented claims must include the limitations of claim 4.  
Claims 10-12, 14-16 and 18-20 include some of the features of claim 4 and eliminate some features of claim 4.   
  
The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 10-12, 14-16 and 18-20 include some of the details of the surrendered subject matter and eliminate some of the details of the surrendered subject matter.
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”

The third step in the recapture analysis is, to determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  The third step include two different types of analysis that must be performed.  
First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Claims 10-12, 14-16 and 18-20 delete the details of a metal.  Claim 10 retains the added limitation of the first connecting slot at a central region of a bottom portion of the connecting base, the adjusting unit, a metal ring.

Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
During the prosecution of the ‘211 patent, the Applicant added all of the limitations of claim 4 into claim 1. The Applicant is now removing some of the features of claim 4, while retaining some of the added limitations. Therefore, the newly proposed claim 10 is narrower than the original claim 1 and retains some of the surrendered generating limitations.
MPEP 1412.02.II.C(2) states the following:
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.
Emphasis added.

In the instant application, the retained portion of the modified limitation is “well known in the prior art.”  See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  Wu (US 2017/0050068) discloses a chair with a ring (124) coupled to a connecting base and the supporting column pivotally passing through the ring (Fig. 4). Further, Hosoe (WO 2005/072563) discloses a chair with a ring (14) coupled to the connecting base (9,16), the supporting column (1a) pivotally passing through the ring (Figs. 3, 4, 8). Therefore, the retained portion of “metal ring coupled to the connecting base” is a limitation that is “well known in the prior art” and the claim amendment improperly recaptures surrendered subject matter.
Claims 10-13, 14-16 and 18-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
	
	Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 6-8, are rejected under 35 U.S.C. 103 as being unpatentable over AT 001995 U1 in view of Signorile (US 2011/0028291) and Hosoe (WO 2005/072563).
Regarding claim 1, AT 001995 discloses a ball chair comprising: a chair frame having a connecting base (2) and a legs base (U), and a supporting column (1’) which is formed therebetween and configured to achieve a telescopic action (via 1”); the connecting base (2) formed in a concave shape (Fig. 1) to form a housing space therein; a ball body (3) configured to couple on the connecting base of the chair frame (see below); wherein a first connecting slot formed at a central bottom portion of the connecting and an adjusting unit (1”).
AT 001995 does not disclose the details of an annular frame on the details of the connecting slot.
Signorile discloses a base (Fig. 2) for an exercise ball which formed in a concave shape (Fig. 2) to form a housing space therein, and an annular frame (4) formed at an upper end of the connecting base. 
It would have been obvious to one of ordinary skill in the art to include an annular frame at an upper end of the connecting base. The motivation would have been to have a connecting base which securely contains the exercise ball and control the stability of the ball (paragraph 0070).
Hosoe discloses a seat which is raised and lowered by telescopic action (1a). Hosoe discloses a first connecting slot (see below) formed at a central bottom portion of the connecting base (9,16) is pivotally connected to an upper end of the supporting column (1a); a metal ring (14) is coupled with an inner wall  (see below) of the first connecting slot, and at least an opening (33) formed at a bottom portion of the connecting base adjacent to the first connecting slot (Fig. 4) is configured to enable an adjusting unit (1a) to install therein; and the supporting column (1a) has an abutting portion (see below and Fig. 8) formed at the upper end thereof, and the adjusting unit is configured to press the abutting portion of the supporting column to achieve the telescopic action (Fig. 8).

[AltContent: arrow][AltContent: textbox (Abutting portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)]
    PNG
    media_image1.png
    136
    120
    media_image1.png
    Greyscale


[AltContent: rect][AltContent: arrow][AltContent: textbox (Connecting slot)]
    PNG
    media_image2.png
    500
    782
    media_image2.png
    Greyscale

It is further noted that Hosoe further discloses that it is known to have the connecting slot as a cylindrical wall (20) with a ring (24).
It would have been obvious to include a first connecting slot and a metal ring as taught by Hosoe in the seat of AT001995 as it would have been a known method of supporting the telescopic system for raising a lowering a seat.
Therefore, it would have been obvious to one of ordinary skill in the art to combine AT 001995 and Signore and Hosoe to obtain the invention of claims 1, 10, 11, 14 and 18.

Regarding claim 2, AT001995 as modified discloses the ball chair of claim 1. AT 001992 further discloses a cap (4) having a lower opening is configured to cover the ball body from top to bottom and to engage with the connecting base (see above).
Regarding claim 6, AT001995 as modified discloses the ball chair of claim 1. Signorile discloses that the connecting base and the annular frame are formed integrally (paragraph 0080).
Regarding claims 7 and 12, AT001995 as modified discloses the ball chair of claims 1 and 10. Signorile discloses that the annular frame and connecting base are joined by engaging slots and engaging members (Figs. 14-20). The placement of the slot and the engaging members would have been an obvious variant.
Regarding claim 8, AT001995 as modified discloses the ball chair of claim 1. Hosoe further discloses that the adjusting unit formed in a shank shape (Fig. 8) and has an end which is inserted into the at least one opening to pivotally connect with the connecting base (Fig. 8), and the end of the adjusting unit extended to an upper end of the first connecting slot is configured to couple with the abutting portion of the supporting column (see above); and a cover (18) is coupled with a bottom portion of the housing space, thereby limiting a position of the adjusting unit.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AT001995 in view of Signorile and Hosoe as applied to claims 1, 2, 10 and 19 above, and further in view of Hubbell (US 2013/0037185).
Regarding claim 5, AT001995 as modified discloses the ball chair of claim 2. AT00195 does not disclose the details of how the cover is attached to the connecting base. Hubbell discloses a cover for a device in which the connecting base (16) has a plurality of first slots (18) formed at an outer wall thereof, and each of the plurality of first slots comprises a hook member (Fig. 4); a lower edge of the cap (20) around the lower opening has a plurality of hook rings (22); and each of the plurality of hook rings (22) is configured to be engaged with the hook member (18) of a respective first slot of the plurality of first slots located at a corresponding position, thus securing a position of the cap.
It would have been obvious to use hook and rings to secure the cap of AT001995 to the connecting base as it is a known system for securely joining a cover and a base.

Claims 10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AT 001995 in view of Hosoe.
Regarding claim 10, AT 001995 discloses a ball chair comprising: a frame defining a concave space (Fig. 1) configured to accept a ball body, the frame comprising a connecting base (2); a legs base (U); a telescopically adjustable supporting column (1’) disposed between the connecting base and the legs base to adjustably change a distance between the connecting base and the legs base, the supporting column comprising a movable abutting portion (not shown) for adjusting a height of the supporting column; and an adjusting unit (1”) coupled to the connecting base and configured to movably engage the abutting portion of the supporting column (not shown) to selectively telescopically adjust the height of the supporting column. Regarding claim 19, AT 001995 further discloses a cap (4), the cap configured to cover at least a portion of the ball body (Fig.1), the cap removably coupled to the frame.
AT 001995 does not disclose the details of the engagement between the supporting column and the adjusting unit.
Hosoe discloses an adjustable chair with a telescoping member (1a) and an adjusting unit wherein the adjusting unit (10) is coupled to the connecting base and configured to moveably engage the abutting portion of the supporting column (Fig. 8). Hosoe further discloses a central region of a bottom portion of the connecting base comprises a first connecting slot (see above), and an upper end of the supporting column (1a) is engaged with the first connecting slot (Fig. 4) and a metal ring (14) coupled to the connecting base, the supporting column (1a) pivotally passing through the metal ring (Fig. 3). Regarding claim 14, Hosoe further discloses that an opening (33) is defined in the connecting base, the adjusting unit (10) passing through the opening, the adjusting unit pivotally engaging with the connecting base (Fig. 8), and an end of the adjusting unit movably engages the abutting portion of the supporting column (Fig. 8). Regarding claim 18, Hosoe further discloses that the metal ring is disposed in the first connecting slot (see above).
It would have been obvious to include a first connecting slot, an opening and a ring, as taught by Hosoe, in the seat of AT001995 as it would have been a known method of supporting the telescopic system for raising a lowering a seat.
Therefore, it would have been obvious to one of ordinary skill in the art to combine AT 001995 and Hosoe to obtain the invention of claim 10, 14, 18 and 19.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over AT 001995 in view of Hosoe as applied to claim 10 above, and further in view of Signorile (US 2011/0028291).
Regarding claim 11, AT 001995 as modified by Hosoe discloses the ball chair of claim 10. AT 001995 further discloses that the connecting base is concave.
AT 001995 does not disclose an annular frame portion is coupled to an upper end of the connecting base and configured to couple with an outer periphery of the ball body.
Signorile discloses a base (Fig. 2) for an exercise ball which formed in a concave shape (Fig. 2) to form a housing space therein, and an annular frame (4) formed at an upper end of the connecting base. 
It would have been obvious to one of ordinary skill in the art to include an annular frame at an upper end of the connecting base. The motivation would have been to have a connecting base which securely contains the exercise ball and control the stability of the ball (paragraph 0070).
Regarding claim 12, AT001995 as modified discloses the ball chair of claim 1. Signorile discloses that the annular frame and connecting base are joined by engaging slots and engaging members (Figs. 14-20). The placement of the slot and the engaging members would have been an obvious variant.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AT001995 in view of Hosoe and Signorile as applied to claims 10, 14, 18 and 19 above, and further in view of Hubbell (US 2013/0037185).
Regarding claim 20, AT001995 as modified discloses the ball chair of claim 19. AT00195 does not disclose the details of how the cover is attached to the connecting base.
Hubbell discloses a cover for a device in which the connecting base (16) has a plurality of first slots (18) formed at an outer wall thereof, and each of the plurality of first slots comprises a hook member (Fig. 4); a lower edge of the cap (20) around the lower opening has a plurality of hook rings (22); and each of the plurality of hook rings (22) is configured to be engaged with the hook member (18) of a respective first slot of the plurality of first slots located at a corresponding position, thus securing a position of the cap.
It would have been obvious to use hook and rings to secure the cap of AT001995 to the connecting base as it is a known system for securely joining a cover and a base.


Allowable Subject Matter
Claims 3, 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Regarding claims 3 and 4, the prior art of record does not disclose a bottom shell coupled to the connecting base, a bottom portion of the bottom shell including a second connecting slot in communication with the first connecting slot.
Regarding claims 9, the prior art of record does not disclose at least two openings symmetrically defined in the connecting base and wherein the adjusting unit comprises an annular loop with at least two connecting rods coupled to the annular loop and respectively pass through the at least two openings with a pressing board disposed in the connecting base to engage the abutting portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-16, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993


Conferee:	 /David O Reip/
     	Patent Reexamination Specialist, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Patent Reexamination Specialist, Art Unit 3993